Opinion issued September 5, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00874-CV
____________

IN RE RICKIE LYNN GRAVES, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Rickie Lynn Graves, filed a petition for writ of mandamus on August
15, 2002, complaining that the justice court (1) has failed to rule on his motion for
judicial notice. 
	We do not have jurisdiction to issue a writ of mandamus to a justice of the
peace unless he is interfering with our jurisdiction.  Tex. Gov't Code Ann. §
22.221(a), (b) (Vernon 1988 & Supp. 2002); Easton v. Franks, 842 S.W.2d 772, 773
(Tex. App.--Houston [1st Dist.] 1992, orig. proceeding).  Relator does not contend
that the respondent has interfered with this Court's jurisdiction.   
	The petition for writ of mandamus is dismissed for want of jurisdiction.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Alcala.
Do not publish.  Tex. R. App. P. 47.
1.  The Honorable Mike Parrott, Justice of the Peace for Precinct 3, Place 1, Harris
County, Texas.  The underlying small claim suit is Rickie Lynn Graves v. Cynthia D. Atkins,
case no. SC31C0011856.